Title: To Thomas Jefferson from David Austin, 27 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  May it please the President:
                  Washington June 27th. 1801.
               
               I dropped into the hand of Gen: Dearborn, this morning, a brief note designed for the eye of the President. It is calculated, as a plaister to heal the wound, opened at N. Haven, on the subject of the Collector’s Commission. The note will present its own details.
               The principle of it, in Executive application, is found in the policy of dropping a stone on the surface of neither of the contending waves; but a little aside of the eager expectation of the assailing parties: that no ground of boasting may be found in the moment of executive decision.
               The stone dropped, as in the note is suggested, the Executive will relieve itself, at once, of the embarrassment; & strike with astonishment the whole mass; seeing so easy, so natural & desirable a method of decision is found.
               The Canditate there mentioned is of easy mind in respect to politicks; hath no enemies on that account; & I dare to add, on no other.
               It would please me to see the whole question buried in so easy & handsome a manner.—
               Being a native of N.H: & knowing every person of considera. there, the informa. contained in the note cannot but be accurately stated.
               With all due esteem
               
                  D. A.
               
            